PROY0STY, J.
Plaintiffs sue under the Employers’ Liability Act (Laws 1914, p. 44) in damages as heirs of their child ivho was killed in the course of his employment at defendant’s sawmill. The defense is that the child was illegitimate, and had never been acknowledged by either of the plaintiffs. Article 203, C. C., provides:
“The acknowledgment of an illegitimate child shall be made by a declaration executed before a notary public, in presence of two witnesses, by the father and mother, or either of them, whenever it shall not have been made in the registering of the birth or baptism of such child.”
Defendant contends that the modes of acknowledgment here specified are exclusive; and plaintiff contends that they are not, but that a baptism of the child in the presence of the parents as their child, and a declaration by the parents to the federal census taker of their parentage of the child, is the equivalent of a “registering of the birth or baptism” of the child. For so holding this court would have, not to interpret, but to amend, the said article by recognizing an additional mode of acknowledgment.
It is not contended that the decisions in the eases of Lange v. Richoux, 6 La. 560, Succession of Fortier, 51 La. Ann. 1585, 26 South. 554, Bourriaque v. Charles, 107 La. 217, 31 South. 757, Succession of Vance, 110 La. 760, 34 South. 767, Briggs v. McLaughlin, 134 La. 133, 63 South. 851, and Jobert v. Pitot, 4 La. Ann. 305, recognizing the right of a child to prove acknowledgment otherwise than by the modes prescribed by said article 203 have any application to the case. The controlling decision is Succession of Lacosst, 142 La. 674, 77 South. 497, to the effect that a parent has not this right.
The judgment appealed from which rejected plaintiff’s demand is affirmed, with costs.